[Cite as Richards v. State, 2018-Ohio-924.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

RONALD RICHARDS                                    JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Petitioner                                 Hon. Patricia A. Delaney, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 17 CA 26
STATE OF OHIO

        Respondent                                 OPINION




CHARACTER OF PROCEEDING:                        Writ of Prohibition and Mandamus


JUDGMENT:                                      Dismissed

DATE OF JUDGMENT ENTRY:                        March 9, 2018

APPEARANCES:

For Petitioner                                 For Respondent

RONALD RICHARDS, D.C. #077622                  JASON R. FARLEY
Charlotte Correctional Institution             Assistant Prosecuting Attorney
33123 Oil Well Road                            627 Wheeling Ave.
Punta Gorda, FL 33955                          Cambridge, Ohio 43725
Guernsey County, Case No. 17 CA 26                                                      2

Hoffman, P.J.


       {¶1}   Petitioner, Ronald Richards, has filed a complaint for writ of mandamus or

writ of prohibition requesting Respondent be ordered to remove a detainer filed against

Petitioner.

                                               FACTS

       {¶2}   Petitioner was convicted of voluntary manslaughter in 1975, in Ohio. He

was placed on parole in 1979. According to the Florida Department of Corrections

website, Petitioner was convicted of sexual battery with a weapon or force and attempted

murder in 1981. He is serving a 100 year sentence in Florida. Following his Florida

conviction, the Ohio Adult Parole Authority issued a detainer based upon Petitioner’s

alleged parole violation. Petitioner claims he is unable to participate in Florida prison

programs and is ineligible for parole in Florida so long as the detainer is in place.

                                PROHIBITION AND MANDAMUS

       {¶3}   Revised Code Section 2731.04 provides an application for a writ of

mandamus “must be * * * in the name of the state on the relation of the person applying.”

       {¶4}   “Thus, a petition for a writ of mandamus may be dismissed for failure to

bring the action in the name of the state. Blankenship v. Blackwell, 103 Ohio St. 3d 567,

2004-Ohio-5596, 817 N.E.2d 382, ¶ 34. Accord Maloney v. Sacks, 173 Ohio St. 237, 238,

181 N.E.2d 268 (1962).” Shoop v. State, 144 Ohio St. 3d 374, 2015-Ohio-2068, 43 N.E.3d
432, ¶ 10.

       {¶5}   Here Petitioner has not brought the petition in the name of the state. For

this reason, the petition is subject to dismissal.
Guernsey County, Case No. 17 CA 26                                                           3


       {¶6}   Additionally, Petitioner has named only the State of Ohio as the Respondent

and has not named the Department of Rehabilitation and Correction as a respondent. It

is the department that has the authority to place a detainer pursuant to Ohio

Administrative Code Section 5120:1-1-31.




              Ohio Administrative Code Section 5120:1-1-31 titled Detainers

       provides,

              (A) The department of rehabilitation and correction shall have the

       authority to file a detainer against an offender or otherwise cause the arrest

       of an offender by the issuance of a detainer whenever there is reasonable

       cause to believe that such offender has violated or is about to violate any of

       the terms or conditions of his supervision or sanction and commits an overt

       act toward such violation.




       {¶7}   Even if Petitioner had followed the proper procedures in bringing this

petition, his claims are without merit.      Petitioner appears to argue the “statute of

limitations” has expired for pursuing a parole violation. Petitioner cites no caselaw or

statutory authority for the proposition there is a statute of limitations for pursuing a parole

violation once a detainer has issued.
Guernsey County, Case No. 17 CA 26                                                       4


      {¶8}   For these reasons, we find Petitioner’s petition is procedurally defective and

fails to state a claim upon which relief may be granted. The petition is dismissed.




By: Hoffman, P.J.

Delaney, J. and

Wise, Earle, J. concur